Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment After Final filed 11 April 2022 has been entered. Claims 1-2, 6-9, and 22-25 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 13 January 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative George Kaplan on 25 April 2022.
The application has been amended as follows: 
Amendments to the claims:
	Claim 1 has been amended as indicated below:
1. An optical fiber cleaving device comprising: 
a knife positioned and configured to cleave an optical fiber,
first and second clamping arrangements configured to fixedly hold the fiber and positioned at opposite sides of a point of the fiber to be hit by the knife for cleaving the fiber, wherein 
the knife and the first and second clamping arrangements are mounted on a frame structure of the 
the first clamping arrangement comprises a receptacle positioned and configured to receive both a first portion of the fiber and a light-radiation-curing adhesive, 
the device further comprises a lamp positioned and configured to apply light on said receptacle when said receptacle is mounted on said frame structure and thereby cure said adhesive to bind the first portion of the fiber to said receptacle to keep the first portion of the fiber at a fixed distance from said point during cleaving of the fiber by the knife, 
the receptacle is removably arranged on the frame structure to be fixedly secured to the frame structure during cleaving of the fiber and movable to allow removal of the first portion of the fiber after cleaving, 
2the receptacle is provided with a plurality of elongated grooves disposed along a surface of the receptacle, 
the receptacle is configured to, when arranged on the frame structure, operate between a first mode in which said surface is fixed with respect to the frame structure such that a first one of said plurality of elongated grooves, in which the first portion of the fiber is able to be received and bound by the adhesive, is held in a fixed position during cleaving of the fiber, and
a second mode in which said surface is movable with respect to the frame structure to allow said first one of said plurality of elongated grooves to move away from said fixed position after cleaving of said fiber and an empty second one of said plurality of elongated grooves to move to said fixed position to receive a first portion of another fiber to be cleaved, and 
sidewalls of said plurality of elongated grooves each continuously extend without interruption between opposite ends of each of said plurality of elongated grooves.

Claim 6 has been amended as indicated below:
6. A device according to claim 1, wherein the receptacle is rotatably arranged on the frame structure such that said surface provided with said plurality of elongated grooves is movable with respect to the frame structure in the second mode of the receptacle by rotation of the receptacle about an axis of rotation.

Claim 7 has been amended as indicated below:
7. A device according to claim 6, wherein 
said surface is a longitudinally-extending outer peripheral surface of the receptacle, the receptacle having 
the receptacle is arranged to have said axis of rotation extending parallel to a first axis extending between said first and second clamping arrangements, and 
the plurality of elongated grooves disposed at said surface each extend parallel with said axis of rotation, from a first end portion of the receptacle located closest to the knife and along at least a part of the receptacle towards a second opposite end portion of the receptacle, and the plurality of elongated grooves have open ends at said first end portion of the receptacle

Claim 8 at the final paragraph has been amended as indicated below:
the plurality of elongated grooves disposed at said surface each extend from an outer peripheral edge of the surface towards said center portion of the surface and have open ends at said outer peripheral edge.

Claim 22 has been amended as indicated below:
22. A device according to claim 7, wherein said plurality of elongated grooves have second open ends at said second end portion of said receptacle.  

Claim 23 has been amended as incited below:
23. A device according to claim 22, wherein said plurality of elongated grooves each continuously extend without interruption between said first and second end portions of said receptacle.

In claim 25, in the phrase “said two clamping surfaces” at line 4, the word “two” has been deleted.

Allowable Subject Matter
Claims 1-2, 6-9, and 22-25 are allowed. The following is an examiner’s statement of reasons for allowance: As explained in the Final Office Action mailed 13 January 2022, the examiner was persuaded by the Applicant’s arguments at page 15 of the Remarks filed 14 December 2021 that the grooves of Kohda (US Pat. No. 6,711,322 B1) are interrupted by a circular slit “6” for purposes of receiving the cutter “47”, such that the grooves of Kohda do not have sidewalls that “each continuously extend without interruption between opposite ends of each of said plurality of elongated grooves” as now required by claim 1. In Kohda, the sidewalls do not extend continuously between the opposite ends of each such groove due to the circular slit “6”. Moreover, Kohda fails to explicitly disclose that its receptacle is configured to operate between “a first mode in which said surface is fixed with respect to the frame structure such that a first one of said plurality of elongated grooves, in which the first portion of the fiber is able to be received and bound by adhesive, is held in a fixed position during cleaving of the fiber” and “a second mode in which said surface is movable with respect to the frame structure to allow … an empty second one of said plurality of elongated grooves to move to said fixed position to receive a first portion of another fiber to be cleaved”. Kohda fails to disclose, e.g., any such first mode in which the a first one of the grooves is in a fixed position, and instead discloses that its receptacle “41” is rotated about its axis during cutting (see col. 25, lines 19-23). The receptacle of Kohda, therefore, does not hold the fiber in a fixed position during cutting. As such, the Applicant’s assertion that the present claims are distinguishable over the art of record is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724